PER CURIAM.
We originally requested a response to this petition for certiorari because we perceived the petition as containing substantial merit. However, upon consideration we note that the order refusing petitioners’ right to amend their complaint is interlocutory in nature, and petitioners will always have an adequate remedy to attack the propriety of the order by way of appeal from the final judgment. Pic v. Hoyt Development Co., Inc., 309 So.2d 586 (Fla.2d DCA 1975); Wright v. Sterling Drugs, Inc., 287 So.2d 376 (Fla.2d DCA 1973).
Accordingly, the petition for writ of cer-tiorari is denied.
GRIMES, C. J., and HOBSON and BOARDMAN, JJ., concur.